Exhibit 10.7

FIFTH AMENDMENT

OF

ENTEGRIS, INC.

401(k) SAVINGS AND PROFIT SHARING PLAN

(2005 Restatement)

WHEREAS, Entegris, Inc. (the “Principal Sponsor”) has heretofore established and
maintains a 401(k) and profit sharing plan which was amended and restated in a
document effective August 5, 2005, and entitled “ENTEGRIS, INC. 401(k) SAVINGS
AND PROFIT SHARING PLAN (2005 Restatement),” as amended (collectively, the “Plan
Statement”); and

WHEREAS, The Principal Sponsor has reserved to itself the power to make further
amendments of the Plan Statement.

NOW, THEREFORE, The Plan Statement is hereby amended as follows:

1. EGTRRA-TOP HEAVY PROVISIONS. Effective for Plan Years beginning on or after
January 1, 2002, Section 1.10(b) of Appendix B to the Plan Statement shall be
amended to read in full as follows:

 

  (b) For the purpose of determining the present value of the cumulative accrued
benefit for any employee under a defined benefit plan, or the amount of the
account of any employee under a defined contribution plan, such present value or
amount shall be increased by the aggregate distributions made with respect to
such employee under the plan on account of severance from employment, death or
disability during the one (1) year period ending on the determination date and
the aggregate distributions made with respect to such employee under the plan
for any other reason during the five (5) year period ending on the determination
date.

2. SAVINGS CLAUSE. Save and except as herein expressly amended, the Plan
Statement shall continue in full force and effect.